Exhibit 10.28

 

ASSET PURCHASE AGREEMENT

BETWEEN

EVANS & SUTHERLAND COMPUTER CORP.

AND

VIDEO DISPLAY CORPORATION

 

 

October 12, 2004


 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1 - Definitions

 

Section 2 – Basic Transaction

 

 

 

(a)

Purchase and Sale of Assets

 

 

 

(b)

No Assumption of Liabilities

 

 

 

(c)

Purchase Price

 

 

 

(d)

The Closing

 

 

 

(e)

Deliveries at the Closing

 

 

 

(f)

Allocation

 

 

 

 

 

 

 

Section 3 – Representations and Warranties of the Seller

 

(a)

Organization of the Seller

 

 

 

(b)

Authorization of Transaction

 

 

 

(c)

Noncontravention

 

 

 

(d)

Brokers’ Fees

 

 

 

(e)

Title to Assets

 

 

 

(f)

Tangible Assets

 

 

 

(g)

Product Liability

 

 

 

(h)

Litigation

 

 

 

(i)

Product Warranty

 

 

 

(j)

Material Contracts

 

 

 

(k)

Inventory

 

 

 

(l)

Intellectual Property

 

 

 

(m)

Legal Compliance

 

 

 

(n)

Reformatted Financial Information

 

 

 

(o)

Disclosure

 

 

 

 

 

 

 

Section 4 – Representations and Warranties of the Buyer

 

(a)

Organization of the Buyer

 

 

 

(b)

Authorization of Transaction

 

 

 

(c)

Noncontravention

 

 

 

(d)

Brokers’ Fees

 

 

 

(e)

Risk of Business

 

 

 

(f)

Disclosure

 

 

 

 

 

 

 

Section 5 – Pre-Closing Covenants

 

(a)

General

 

 

 

(b)

Notices and Consents

 

 

 

(c)

Operation of Business

 

 

 

(d)

Preservation of Business

 

 

 

(e)

Full Access

 

 

 

(f)

Publicity

 

 

 

(g)

Confidentiality

 

 

 

 

 

 

 

Section 6 – Conditions to Obligation to Close

 

(a)

Conditions to Obligation of the Buyer

 

 

 

(b)

Conditions to Obligation of the Seller

 

 

 

 

 

 

 

Section 7 – Termination

 

i

--------------------------------------------------------------------------------


 

Section 8 – Post Closing Covenants

 

(a)

General

 

 

 

(b)

Litigation Support

 

 

 

(c)

Transition

 

 

 

(d)

Covenant Not to Compete

 

 

 

(e)

Agreement Not to Solicit Customers

 

 

 

(f)

Agreement Not to Solicit Employees

 

 

 

(g)

Premises Use

 

 

 

(h)

Warranty Service

 

 

 

(i)

Spares Pricing

 

 

 

(j)

Transition Support

 

 

 

(k)

Employees

 

 

 

 

 

 

 

Section 9 – Remedies for Breach of this Agreement

 

(a)

Survival of Representations and Warranties

 

 

 

(b)

Indemnification Provisions

 

 

 

 

 

 

 

Section 10 – Disputes and Arbitration

 

 

 

 

 

Section 11 – Miscellaneous

 

(a)

Survival of Representations and Warranties

 

 

 

(b)

Entire Agreement

 

 

 

(c)

Succession and Assignment

 

 

 

(d)

Counterparts

 

 

 

(e)

Headings

 

 

 

(f)

Notices

 

 

 

(g)

Amendments and Waivers

 

 

 

(h)

Severability

 

 

 

(i)

Expenses

 

 

 

(j)

Incorporation of Exhibits and Schedules

 

 

 

(k)

Bulk Transfer Laws

 

 

 

(l)

Governing Law

 

 

 

 

 

 

 

Exhibits

 

 

 

Supply Agreement

 

 

 

Assignment of Intellectual Property Transfers Agreement

 

 

 

Assumption Agreement

 

 

 

Allocation Schedule

 

 

 

Transition Plan

 

 

 

 

 

Schedules

 

 

 

Acquired Assets

 

 

 

Excluded Assets

 

 

 

Disclosure Schedule

 

 

 

Intellectual Property – CR- Based Projector (Trademarks, Service Marks, Trade
Dress, Logos, Trade Names)

 

 

 

Intellectual Property – CR- Based Projector (Copyrightable Works, All
Copyrights, All Applications, Registrations, Renewals

 

 

 

Computer Software – CR- Based Projector

 

 

 

Exceptions to Proprietary Rights – CRT- Based Projector

 

 

 

ii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
October 11, 2004 by and between VIDEO DISPLAY CORPORATION, a Georgia corporation
(the “Buyer”), and EVANS & SUTHERLAND COMPUTER CORP., a Utah corporation (the
“Seller”).  The Buyer and the Seller are referred to collectively herein as the
“Parties.”

 

This Agreement contemplates a transaction in which the Buyer will purchase
Seller’s cathode ray tube (“CRT”) based projector business and certain of the
assets (and assume none of the liabilities) of the Seller used in that business
in return for cash and a Supply Agreement as per attached Exhibit A.

 

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

 

1.              Definitions.

 

“Acquired Assets” means all right, title, and interest in and to the following
assets of the Seller: (a) all the tangible personal property such as all CRT
projector machinery, equipment, inventories of raw materials and supplies,
manufactured and purchased parts, goods in process and finished goods,
furniture, tools, jigs, and dies used exclusively or primarily by the Seller in
its CRT- based projector business including, but not limited to such personal
property which is specifically enumerated on Schedule 1 attached hereto (b)
Intellectual Property, (c) files, documents, correspondence, lists, plats,
drawings, and specifications, creative materials, advertising and promotional
materials, studies, reports, and other printed or written materials used
exclusively in the Seller’s CRT- based projector business, and (d) parts and
service customer lists, history and contact information used exclusively in the
Seller’s CRT- based projector business; provided, however, anything to the
contrary in the foregoing notwithstanding, that the Acquired Assets shall not
include (i) the corporate charter, qualifications to conduct business as a
foreign corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, seals, minute books,
stock transfer books, blank stock certificates, and other documents relating to
the organization, maintenance, and existence of the Seller as a corporation,
(ii) any of the rights of the Seller under this Agreement or (iii) any asset of
the Seller primarily used in its other businesses, including any asset not
specifically set forth above or that is specifically set forth on Schedule 2
attached hereto.

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

 

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and all reasonable fees and expenses of attorneys
and experts.

 

“Buyer” has the meaning set forth in the preface above.

 

“Closing” has the meaning set forth in Section 2(d) below.

 

--------------------------------------------------------------------------------


 

“Closing Date” has the meaning set forth in Section 2(d) below.

 

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B and of any similar state law.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Disclosure Schedule” means a schedule or listing of exceptions to the
representations made by Seller in Section 3 below or by the Buyer in Section 4
below, and in each case reasonably satisfactory to the party to which such
representations and warranties are made.

 

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA Section 3(3)) and any other material employee benefit plan,
program or arrangement of any kind.

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2).

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).

 

“Environmental, Health, and Safety Requirements” shall mean all federal, state,
local and foreign statutes, regulations, ordinances and other provisions having
the force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law concerning public
health and safety, worker health and safety, and pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, each as amended and as now or
hereafter in effect.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
the Seller for purposes of Code Section 414.

 

“Estoppel Certificates” has the meaning set forth in Section 6(a) below.

 

“Export Control” means the U. S. Government Export Control Laws, including the
Office of Defense Trade Controls (ODTC) and the International Traffic in Arms
Regulations (ITAR)

 

“Financial Statement” has the meaning set forth in Section 3(g) below.

 

“GAAP” means United States Generally Accepted Accounting Principles as in effect
from time to time.

 

“Independent Requests For Spares And/Or Repairs” means any customer request
received by Seller for ESCP or TargetView spare parts, and/or related repairs,
independent of and not involving a Seller’s System or Warranty Obligations
thereunder, or a Seller’s Service Agreement.

 

--------------------------------------------------------------------------------


 

“Intellectual Property” means the following, (a) the trademarks, service marks,
trade dress, logos, trade names, and together with all translations,
adaptations, derivations, and combinations thereof used exclusively in the
Seller’s CRT- based projector operations and which are specifically set forth on
Schedule 3 attached hereto, (b) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith used
exclusively in the Seller’s CRT- based projector operations and which are
specifically set forth on Schedule 4 attached hereto, (c) all mask works and all
applications, registrations, and renewals in connection therewith used
exclusively in the Seller’s CRT- based projector operations, (d) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals) used exclusively in the Seller’s CRT- based
projector operations, (e) all computer software (including data and related
documentation) used exclusively in the Seller’s CRT- based projector operations
and which are specifically set forth on Schedule 5 attached hereto, (f) all
other proprietary rights of the Seller used exclusively in the Seller’s CRT-
based projector operations, except as specifically set forth on Schedule 6
attached hereto, and (g) all copies and tangible embodiments thereof (in
whatever form or medium).

 

“Knowledge” means actual knowledge after reasonable investigation.

 

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Party” has the meaning set forth in the preface above.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).

 

“Purchase Price” has the meaning set forth in Section 2(c) below.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Security Interest” means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic’s, materialmen’s, and similar
liens, (b) liens for Taxes not yet due and payable, (c) purchase money liens and
liens securing rental payments under capital lease arrangements, and (d) other
liens arising in the Ordinary Course of Business and not incurred in connection
with the borrowing of money.

 

“Service Agreement” means a contractual agreement between Seller and a customer
of Seller for the installation or maintenance of Seller’s systems, software or
equipment over a specified period of time.  A Service Agreement may require
Seller to provide installation, training, examination, parts, repairs,
alignment, calibration, testing, updates, software, or any

 

--------------------------------------------------------------------------------


 

other goods or services associated with ensuring the operational capability of a
supplied product.

 

“Subsidiary” means any corporation with respect to which a specified Person (or
a Subsidiary thereof) owns a majority of the common stock or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors.

 

“Seller” has the meaning set forth in the preface above.

 

“System” means an image generator and other components designed to create images
and/or simulations desired by the end user.

 

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code Section 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Warranty Obligations” means a contractual agreement or obligation whereby
Seller undertakes to repair or replace defective parts or workmanship in any
Seller-supplied System.

 

2.              Basic Transaction.

 

(a)          Purchase and Sale of Assets.  On and subject to the terms and
conditions of this Agreement, the Buyer agrees to purchase and to accept from
the Seller, and the Seller agrees to sell, transfer, convey, and deliver to the
Buyer, the Acquired Assets at the Closing for the consideration specified below
in this Section 2.

 

(b)         No Assumption of Liabilities.  On and subject to the terms and
conditions of this Agreement, the Buyer neither agrees to assume nor become
responsible for any of the Seller’s Liabilities at the Closing.

 

(c)          Purchase Price.  The Buyer agrees to pay to the Seller, at the
Closing, the Purchase Price by delivering payment by bank wire transfer to an
account designated by the Seller in immediately available funds in the amount of
Five Million Two Hundred Fifty Thousand Dollars ($5,250,000) and delivery of an
executed Supply Agreement in the form as attached as Exhibit A.

 

(d)         The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on or before October 11, 2004 at the
offices of Gambrell & Stolz, L.L.P., 3414 Peachtree Road, Suite 1600, Atlanta,
Georgia, 30326, commencing at 9:00 a.m. local time or at such other place and at
such other date and time as the Parties may mutually agree upon (the “Closing
Date”);

 

--------------------------------------------------------------------------------


 

(e)          Deliveries at the Closing.  At the Closing, (i) the Seller will
deliver to the Buyer the various certificates, instruments, agreements and
documents referred to in Section 6(a) below; (ii) the Buyer will deliver to the
Seller the various certificates, instruments, agreements and documents referred
to in Section 6(b) below; (iii) the Seller will execute, acknowledge (if
appropriate), and deliver to the Buyer (A) assignments (including Intellectual
Property transfer and license documents) in the forms attached hereto as Exhibit
B (B) such other instruments of sale, transfer, conveyance, and assignment as
the Buyer and its counsel reasonably may request; (iv) the Buyer will execute,
acknowledge (if appropriate), and deliver to the Seller (A) an assumption in the
form attached hereto as Exhibit C; (B) such other instruments of assumption as
the Seller and its counsel reasonably may request; and (v) the Buyer will
deliver to the Seller the consideration specified in Section 2(c) above.

 

(f)            Allocation.  The Parties agree to allocate the Purchase Price
(and all other capitalizable costs) among the Acquired Assets for all purposes
(including financial accounting and tax purposes) in accordance with the
allocation schedule attached hereto as Exhibit D.  Buyer and Seller acknowledge
that such allocation shall be binding upon the parties for all applicable
federal, state, local and foreign tax purposes.  Purchaser and Seller covenant
to report gain or loss or cost basis, as the case may be, in a manner consistent
with such allocation in all tax returns filed by either of them subsequent to
the Closing Date and not to take voluntarily any inconsistent position therewith
in any administrative or judicial proceeding relating to such returns. 
Purchaser and Seller shall exchange mutually acceptable and completed IRS Forms
8594, which they shall use to report the transaction contemplated hereunder to
the Internal Revenue Service in accordance with such allocation.

 

3.               Representations and Warranties of the Seller.  The Seller  
represents and warrants to the Buyer that to Seller’s Knowledge, and, except as
set forth in the Disclosure Schedule, the statements contained in this Section 3
are correct and complete as of the date of this Agreement and will be correct
and complete to the best of Seller’s knowledge, as of the Closing Date.  The
Seller’s Disclosure Schedule will be arranged in paragraphs corresponding to the
lettered and numbered paragraphs contained in this Section 3.

 

(a)          Organization of the Seller  The Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Utah.

 

(b)         Authorization of Transaction.  The Seller has full power and
authority (including full corporate power and authority) to execute and deliver
this Agreement and to perform its obligations hereunder.  Without limiting the
generality of the foregoing, the board of directors of the Seller has duly
authorized the execution, delivery, and performance of this Agreement by the
Seller. This Agreement constitutes the valid and legally binding obligation of
the Seller, enforceable in accordance with its terms and conditions.

 

(c)          Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in Section 2 above), will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Seller is subject or any provision of
the articles of incorporation or bylaws of the Seller or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which the Seller is a party or by which it is bound or
to which any of its assets is subject (or result in the imposition of any
Security Interest upon any of its assets).  The

 

--------------------------------------------------------------------------------


 

Seller does not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement (including the assignments and assumptions referred to in Section 2
above).

 

(d)         Brokers’ Fees.  The Seller has no Liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Buyer could become
liable or obligated.

 

(e)          Title to Assets.  The Seller has good and marketable title to all
of the Acquired Assets, free and clear of any Security Interest or restriction
on transfer.

 

(f)            Tangible Assets.  The Seller owns or leases all machinery,
equipment, and other tangible assets, including parts inventory, necessary for
the conduct of the Seller’s CRT- based projector businesses as presently
conducted and as presently proposed to be conducted.  Seller owns some of the
raw materials and supplies needed for operation of the CRT-based projector
businesses, and contracts for the balance of such materials and supplies.  The
Seller makes no representation or warranty as to the condition on usability of
any tangible asset transferred under this Agreement and each such tangible asset
is SOLD AS IS WITHOUT ANY IMPLIED OR EXPRESS WARRANTY FOR A PARTICULAR PURPOSE.

 

(g)         Product Liability.  The Seller does not have any Liability to its
Knowledge (and to Seller’s Knowledge, there is no reasonable basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand against the Seller giving rise to any Liability)
arising out of any injury to individuals or property as a result of the
ownership, possession, or use of any CRT projector product manufactured, sold,
leased, or delivered by the Seller.

 

(h)         Litigation.  The Disclosure Schedule sets forth each instance that
relates to the Acquired Assets in which the Seller (i) is subject to any
outstanding injunction, judgment, order, decree, ruling, or charge or (ii) is a
party or is threatened to be made a party to any action, suit, proceeding,
hearing, or investigation of, in, or before any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before any arbitrator.

 

(i)             Product Warranty.  To the Seller’s Knowledge, each product
manufactured, sold, leased, or delivered by the Seller pursuant to CRT projector
business has been in conformity with all applicable contractual commitments and
all express and implied warranties, and the Seller has no Knowledge of any
existing claim of Liability (and to the Seller’s Knowledge there is no  basis
for any present or future action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand against the Seller giving rise to any
Liability) for replacement or repair thereof or other damages in connection
therewith.

 

(j)             Material Contracts.   There exists no term or condition in any
material contract that relates to the Acquired Assets that would in any way or
matter adversely affect Buyer’s utilization of the Acquired Assets post Closing.

 

(k)          Inventory  The inventory portion of the Acquired Assets consists of
raw materials and supplies, manufactured and purchased parts, goods in process,
and finished goods, all of which is merchantable and fit for the purpose for
which it was procured or manufactured, and none of which is, obsolete, damaged,
or defective.

 

--------------------------------------------------------------------------------


 

(l)             Intellectual Property.   The Seller owns or has the right to use
pursuant to license, sublicense, agreement, or permission all Intellectual
Property being sold to Buyer as part of the Acquired Assets.  Each item of
Intellectual Property owned or used by the Seller immediately prior to the
Closing hereunder will be owned or available for use by the Buyer on identical
terms and conditions immediately subsequent to the Closing hereunder.

 

(m)       Legal Compliance.  To the Seller’s Knowledge, the Seller has complied
with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of
federal, state, local, and foreign governments (and all agencies thereof), as
they may relate directly to the Acquired Assets, and to Seller’s Knowledge no
action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against the Seller alleging any
failure so to comply.

 

(n)         Reformatted Financial Information.  To the Seller’s Knowledge, the
reformatted financial information concerning the Seller’s CRT- based projector
business (as referenced in Section 4(e) hereof) provided to Buyer at Buyer’s
request is substantially accurate.

 

(o)         Disclosure.  To the Knowledge of Seller, the representations and
warranties contained in this Section 3 do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained in this Section 3 not misleading.

 

4.               Representations and Warranties of the Buyer.  The Buyer
represents and warrants to the Seller that the statements contained in this
Section 4 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Section 4), except as set forth in the Disclosure Schedule.  The Buyer’s
Disclosure Schedule will be arranged in paragraphs corresponding to the lettered
and numbered paragraphs contained in this Section 4.

 

(a)          Organization of the Buyer.  The Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.

 

(b)         Authorization of Transaction.  The Buyer has full power and
authority (including full corporate power and authority) to execute and deliver
this Agreement and to perform its obligations hereunder.  Without limiting the
generality of the foregoing, the board of directors of the Buyer has duly
authorized the execution, delivery, and performance of this Agreement by the
Buyer. This Agreement constitutes the valid and legally binding obligation of
the Buyer, enforceable in accordance with its terms and conditions.

 

(c)          Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in Section 2 above), will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Buyer is subject or any provision of
its charter or bylaws or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Buyer is a party or by which it is bound or to which any of its assets is
subject.  The Buyer does not need to give any notice to, make any filing with,
or obtain any

 

--------------------------------------------------------------------------------


 

authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement (including the assignments and assumptions referred to in Section 2
above).

 

(d)         Brokers’ Fees.  The Buyer has no Liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Seller could become
liable or obligated.

 

(e)          Risk of Business. The Buyer has a conducted what it believes to be
an appropriate “due diligence” investigation of the Seller and the Seller’s CRT-
based projector business, and has satisfactorily received from Seller all
information that Buyer deems material and necessary to an independent and
informed valuation by Buyer of the Acquired Assets, and for Buyer otherwise to
make a decision to enter into this Agreement.   The Buyer has been informed by
the Seller that annual total revenues of Seller have been declining and
absolutely no representations, assurances and/or guarantees have been provided
for the growth or performance of financial or business results from the
utilization of the Acquired Assets or otherwise.  Buyer and Seller both
acknowledge that they have made best efforts to provide, review, and conduct
their own analysis of data related to the assets and business being transacted
in this contract, and that the valuation of the Acquired Assets is based on
these best efforts as of the date of this contract.  Buyer acknowledges that
much of the aforementioned Seller’s data required reformatting by Seller to meet
Buyer’s requests for information, and that Seller undertook substantial efforts
to improve the accuracy of the data over the course of the Parties’
negotiations.

 

(f)            Disclosure.  To the Knowledge of Buyer, the representations and
warranties contained in this Section 4 do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained in this Section 4 not misleading.

 

5.              Pre-Closing Covenants.  The Parties agree as follows with
respect to the period between the execution of this Agreement and the Closing.

 

(a)          General.  Each of the Parties will use its reasonable best efforts
to take all action and to do all things necessary, proper, or advisable in order
to consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 6 below).

 

(b)         Notices and Consents  The Seller will give any notices to third
parties, and the Seller will use its best efforts to obtain any third party
consents, that the Buyer may reasonably request in connection with the matters
referred to in Section 3(c) above.  Each of the Parties will give any notices
to, make any filings with, and use its reasonable best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the matters referred to in Section 3(c) and Section 4(c)
above.

 

(c)          Operation of Business.  The Seller will not engage in any practice,
take any action, or enter into any transaction in the CRT- based projector field
or with respect to its CRT- based projector business outside the Ordinary Course
of Business, except as envisioned by this Agreement.

 

--------------------------------------------------------------------------------


 

(d)         Preservation of Business.  The Seller will undertake best efforts to
keep its business and properties substantially intact, including its present
operations, physical facilities, working conditions, and relationships with
lessors, licensors, suppliers, customers, and employees.

 

(e)          Full Access.  The Seller will permit representatives of the Buyer
to have full access at all reasonable times, and in a manner so as not to
interfere with the normal business operations of the Seller, to all premises,
properties, personnel, books, records, contracts, and documents of or pertaining
to the Acquired Assets.

 

(f)            Publicity.  Prior to the Closing, any written news releases by
the Buyer or the Seller pertaining to this Agreement or the sale contemplated by
the Agreement shall be reviewed and approved by the other Party hereto prior to
release.

 

(g)         Confidentiality.  Buyer shall hold in strict confidence, all
documents and information obtained with respect to Seller (“Confidential
Information”). Buyer shall not permit any Confidential Information to be
utilized or to be disclosed or conveyed to any other person or entity other than
its legal and accounting representatives in furtherance of this Agreement. This
Section 5(g) shall terminate if and when the Closing occurs in accordance with
Section 1 of this Agreement, or within one year of the date of execution of this
Agreement, whichever occurs first.

 

6.               Conditions to Obligation to Close.

 

(a)          Conditions to Obligation of the Buyer.  The obligation of the Buyer
to consummate the transactions to be performed by it in connection with the
Closing is subject to satisfaction of the following conditions:

 

(i)                                     the representations and warranties set
forth in Section 3 above shall be true and correct in all material respects at
and as of the Closing Date;

 

(ii)                                  the Seller shall have performed and
complied with all of its covenants hereunder in all material respects through
the Closing;

 

(iii)                               the Seller shall have procured all of the
third party consents specified in Section 5(b) above;

 

(iv)                              no action, suit, or proceeding shall be
pending or threatened before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would (A) prevent consummation of any of the transactions contemplated
by this Agreement, (B) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, or (C) affect adversely the
right of the Buyer to own the Acquired Assets and to operate the former
businesses of the Seller (and no such injunction, judgment, order, decree,
ruling, or charge shall be in effect);

 

(v)                                 the Buyer shall have received all other
authorizations, consents, and approvals of governments and governmental agencies
referred to in Section 5 (b) above;

 

--------------------------------------------------------------------------------


 

(vi)                              the Seller shall have delivered to the Buyer a
certificate to the effect that each of the conditions specified above in
Section 6(a)(i)-(v) is satisfied in all respects.

 

(vii)                           the Seller and Buyer shall have entered into
side agreements in form and substance as set forth in Exhibits A through E
attached hereto and the same shall be in full force and effect;

 

(viii)                        all actions to be taken by the Seller in
connection with consummation of the transactions contemplated hereby and all
certificates, opinions, instruments, and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to the Buyer and its counsel.

 

(ix)                                Seller agrees with Buyer that the inventory
to be transferred to the Buyer at the Closing date shall consist of no less than
One Million Ninety-One Thousand Dollars ($1,091,000) of ESCP related inventory
(of which no more than $0.00 of such inventory shall be considered, obsolete,
damaged or defective) and no less than One Million Three Hundred Fifteen
Thousand Dollars ($1,315,000) of Targetview related inventory (of which no more
than Eight Hundred Forty-Eight Thousand Dollars ($848,000) of such inventory
shall be considered, obsolete, damaged or defective).

 

The Buyer may waive any condition specified in this Section 6(a) if it executes
a writing so stating at or prior to the Closing.

 

(b)         Conditions to Obligation of the Seller  The obligation of the Seller
to consummate the transactions to be performed by it in connection with the
Closing is subject to satisfaction of the following conditions:

 

(i)                                     the representations and warranties set
forth in Section 4 above shall be true and correct in all material respects at
and as of the Closing Date;

 

(ii)                                  the Buyer shall have performed and
complied with all of its covenants hereunder in all material respects through
the Closing;

 

(iii)                               the Seller shall have received all other
authorizations, consents, and approvals of governments and governmental agencies
referred to in Section 5(b) above;

 

(iv)                              no action, suit, or proceeding shall be
pending or threatened before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would (A) prevent consummation of any of the transactions contemplated
by this Agreement or (B) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);

 

(v)                                 the Buyer shall have delivered to the Seller
a certificate to the effect that each of the conditions specified above in
Section 6(b)(i)-(iv) is satisfied in all respects;

 

(vi)                              all actions to be taken by the Buyer in
connection with consummation of the transactions contemplated hereby and all
certificates, opinions, instruments, and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to the Seller.

 

--------------------------------------------------------------------------------


 

The Seller may waive any condition specified in this Section 6(b) if it executes
a writing so stating at or prior to the Closing.

 

7.              Termination.  The Buyer and the Seller may terminate this
Agreement by written consent of both Parties at any time prior to the Closing.
In the event of any such termination, none of the Parties shall be liable to any
of the other parties for any cost, expenses or damages in connection with this
Agreement.

 

8.              Post-Closing Covenants.  The Parties agree as follows with
respect to the period following the Closing.

 

(a)          General  In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefore under Section 9 below

 

(b)         Litigation Support.  In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Seller, each of the other Parties will
cooperate with the contesting or defending Party and its counsel in the contest
or defense, make available its personnel, and provide such testimony and access
to his or its books and records as shall be necessary in connection with the
contest or defense, all at the sole cost and expense of the contesting or
defending Party (unless the contesting or defending Party is entitled to
indemnification therefore under Section 9 below).

 

(c)          Transition.  Except as provided in Exhibit A (“Supply Agreement”),
the Seller will not take any action that is designed or intended to have the
effect of discouraging any lessor, licensor, customer, supplier, or other
business associate of the Seller from maintaining the same business
relationships with the Buyer after the Closing as it maintained with the Seller
prior to the Closing.  Except as provided in Exhibit A (“Supply Agreement”), the
Seller will refer all customer inquiries relating to the CRT- based projector
manufacturing, sales, replacement parts and repair parts businesses of the
Seller to the Buyer from and after the Closing.

 

(d)         Covenant Not to Compete.  The Parties agree that this covenant not
to compete is necessary in order to protect the value and goodwill of the assets
purchased pursuant to this Agreement and without this covenant not to compete,
the Buyer would not have entered into this Agreement.  Except as provided in
Exhibit A (“Supply Agreement”), for a period of Five (5) years from and after
the Closing Date, the Seller will not engage directly or indirectly in the CRT-
based projector and projector parts replacement or parts repair business that
the Seller conducts as of the Closing Date in any geographic area in which the
Seller conducts that business as of the Closing Date; provided, however, that
the ownership of less than 10% of the outstanding stock of any publicly traded
corporation engaged in such business shall not be deemed to be engaging in any
such business.  If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 8(d) is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or

 

--------------------------------------------------------------------------------


 

provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

 

(e)          Agreement Not to Solicit Customers.  Except as provided in Exhibit
A (“Supply Agreement”), for a period of five (5) years from and after the
Closing Date, the Seller will not, directly or indirectly, on Seller’s own
behalf or on behalf of others, (1) solicit, divert, appropriate to or accept on
behalf of any Competing Business, or (2) attempt to solicit, divert, appropriate
to or accept on behalf of a Competing Business, for the purpose of providing
services or products substantially similar to the current business of the
Seller, that being any business from any customer or actively sought prospective
customer of the Seller at or prior to the Closing Date.  For purposes of this
Agreement, “Competing Business” means manufacturing and sale of CRT projectors,
parts replacement or the repair of parts thereof.

 

(f)            Agreement Not to Solicit Employees.  After the Buyer has hired
such employees of the Seller as envisioned by Section 8(k) below, the Buyer
shall, for a period of two (2) years from and after the Closing Date, neither
directly nor indirectly, on the Buyer’s own behalf or on behalf of others,
solicit, divert or hire, or attempt to solicit, divert or hire, any person
employed by Seller

 

(g)         Premises Use.   The Seller shall continue to carry on business at
its present location for a period of up to ninety (90) days after Closing, which
shall allow the Buyer sufficient and reasonable time to train the Buyer’s
personnel in the Seller’s operations and to transfer the technology and Acquired
Assets.

 

(h)         Warranty Service.  The Parties acknowledge that the Seller has been
selling CRT- based projector products with a “repair or replace” warranty and
that the transfer of the Acquired Assets to the Buyer as contemplated by this
Agreement will make it impracticable for the Seller to meet its obligations to
customers under such warranties.  Accordingly, the Buyer agrees to provide the
warranted service requirement projectors and parts to the Seller on a “Most
Favored Customer” basis for the duration of the warranty period following the
Closing Date on all CRT- based projector products sold by Seller that meet the
warranty eligibility requirements solely on the terms and conditions as set
forth in the Supply Agreement between Seller and Buyer attached hereto as
Exhibit A.

 

(i)             Spares Pricing.  Buyer shall provide Seller spare parts, board
repair and other repair services as required for its on-going Service
commitments as provided in the Supply Agreement attached hereto as Exhibit “A”.

 

(j)             Transition Support.  The Seller shall assist and support Buyer
in the transition of the Export Control requirements, licensing, categorization,
etc. for the assets being acquired.  The procedures and process for this is set
forth in Exhibit A (the “Supply Agreement”).  A Schedule for the transition of
the Acquired Assets to Buyer, and for training of Buyer’s personnel, is set
forth as        .

 

(k)          Employees.

 

(i)                                     Nothing in this Agreement obligates the
Buyer or Seller to transfer any employee of the Seller to the Buyer.  However,
Buyer shall have the option to offer employment to any, all or none of the
current employees of the Seller engaged in the CRT- based projector business to
the employment of Buyer.

 

--------------------------------------------------------------------------------


 

(ii)                                  Seller will meet the continuation of
coverage requirements of COBRA as to any such employee hired by the Buyer with
respect to each Employee Benefit Plan, which is an Employee Welfare Benefit Plan
subject to COBRA.

 

(iii)                               Any such employee hired by Buyer shall be
treated as a terminated employee under the Seller’s Pension Plan and the
Seller’s 401-K Deferred Savings Plan.

 

(iv)                              Any such employee hired by the Buyer shall be
treated as a terminated employee under the long-term disability and life
insurance programs of the Seller and subject to the termination provisions and
conversion privileges of those insurance programs.

 

(v)                                 Any such employee hired by the buyer shall
be considered as voluntarily terminating employment from the Seller and shall
not be eligible for benefits under the Seller’s Reduction in Force Pay Plan.

 

(vi)                              Any such employee hired by Buyer shall
continue to be bound, except for Intellectual Property transferred under this
Agreement, by the Seller’s Confidentiality and Invention Agreement signed by the
employee.

 

9.              Remedies for Breach of this Agreement.

 

(a)          Survival of Representations and Warranties.   All of the
representations and warranties of the Seller contained in Section 3 of this
Agreement shall survive the Closing (even if the Buyer knew or had reason to
know of any misrepresentation or breach of warranty at the time of Closing) and
continue in full force and effect for a period of fourteen (14) months after
Closing and expire and terminate in its entirety thereafter.  All of the
representations and warranties of the Buyer contained in Section 4 of this
Agreement shall survive the Closing (even if the Seller knew or had reason to
know of any misrepresentation or breach of warranty at the time of Closing) and
continue in full force for a period of fourteen (14) months after Closing and
expire and terminate in its entirety thereafter.  All covenants of the Parties
contained in this Agreement shall survive the Closing in accordance with their
terms.

 

(b)         Indemnification Provisions.

 

(i)                                     In the event either Party claims the
other Party has breached any of its representations, warranties and covenants
contained in the Agreement and if there is an applicable survival period
pursuant to Section 9 (a) above and provided the purportedly damaged Party has
made a written claim for indemnification against the other Party within such
survival period and the other Party is found to have breached the Agreement,
then the other Party agrees to indemnify the damaged Party from and against the
entirety of any Adverse Consequences the damaged Party may suffer through and
after the date of the breach as specified in the claim for indemnification
resulting from, arising out of, relating to, in the nature of, or caused by the
breach (or the alleged breach).

 

(ii)                                  The Seller specifically indemnifies Buyer
from any and all Adverse Consequences to Buyer arising out of, arising from, or
related to, directly or indirectly, from  or caused by the Buyer’s use of any
patent or patent related technology purchased by Buyer from seller pursuant to
this Agreement post Closing.  This specific indemnification protection given to
Buyer by Seller shall be an “evergreen” protection.

 

--------------------------------------------------------------------------------


 

10.       Disputes And Arbitration.  If any dispute should arise after Closing
concerning performance under or interpretation of this Agreement, then, prior
to, and as a condition to either Seller’s or Buyer’s right to initiate any
arbitration action, the Parties will take the following steps in an attempt to
informally resolve any such dispute:

 

(a)          The initiating party to the dispute shall provide the other party
thirty (30) days written notice of the dispute and opportunity to cure.

 

(b)         If the dispute remains after the thirty (30) days written notice and
cure period, then within thirty (30) days of the request of either party, the
parties shall participate in non-binding mediation with a mutually agreeable
mediator at a mutually agreeable date, time and location.

 

(c)          If any such dispute remains unresolved after the parties have
attended mediation pursuant to Section 10(b), then either party may initiate an
arbitration proceeding.

 

(d)         The Parties agree that if they are unable to resolve any 
controversy that arises under this Agreement post-Closing as contemplated by
this Section 10, then such controversy and any ancillary claims not so resolved
will be submitted to mandatory and binding arbitration to be held in a mutually
agreeable location in the United States of America  in accordance with the rules
of the American Arbitration Association. Any award rendered therein shall be
final and binding on each and all of the Parties, and judgment may be entered
thereon in a court of competent jurisdiction in the State of Georgia.  Seller
and Buyer shall appoint a maximum of three arbitrators. Seller shall appoint one
arbitrator and Buyer shall appoint one arbitrator. Each of these arbitrators
shall appoint the third. If any Party fails to appoint an arbitrator, the
President or Chairman of the American Arbitration Association, or his authorized
subordinate, shall appoint such arbitrator or arbitrators.

 

 

 

 

 

 

 

Seller

 

Buyer

 

11.       Miscellaneous.

 

(a)          Survival of Representations and Warranties.  All of the
representations, warranties and covenants of the Parties contained in this
Agreement shall survive the Closing hereunder as and to the extent provided in
Section 9(a) above.

 

(b)         Entire Agreement  This Agreement (including the documents referred
to herein) constitutes the entire agreement between the Parties and supersedes
any and all prior understandings, agreements, discussions or representations by
or between the Parties, written or oral, to the extent they relate in any way to
the subject matter hereof.  The Parties  acknowledge that they have each been
represented by counsel in preparing this Agreement.

 

(c)          Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party; provided, however, that the Buyer may (i) assign
any or all of its rights and interests hereunder to one or more of its
Affiliates and (ii) designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases the Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder).

 

--------------------------------------------------------------------------------


 

(d)         Counterparts  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

(e)          Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(f)            Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given if (and then
two business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth below:

 

If to the Seller:

 

Evans & Sutherland Computer Corp.

 

 

600 Komas Drive

 

 

Salt Lake City, Utah

 

 

Fax: (801-588-4510)

 

 

Attn.: James R. Oyler, CEO

 

 

 

If to the Buyer:

 

Video Display Corporation

 

 

1868 Tucker Industrial Drive

 

 

Tucker, Georgia 30084

 

 

Fax: 770.493.3903

 

 

Attn.: Ronald D. Ordway, CEO

 

 

 

With a copy to:

 

Gambrell & Stolz, L.L.P.

 

 

3414 Peachtree Road, Suite 1600

 

 

Atlanta, Georgia 30326

 

 

Fax: 404.221.6501

 

 

Attn.: David S. Cooper, Esq.

 

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient.  Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

 

(g)         Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Buyer, the Seller and the Seller Stockholder.  The Seller may consent to any
such amendment at any time prior to the Closing with the prior authorization of
its board of directors.  No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

--------------------------------------------------------------------------------


 

(h)         Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

(i)             Expenses.  Each of the Buyer and the Seller will bear its own
costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement and the transactions contemplated hereby.

 

(j)             Incorporation of Exhibits and Schedules.  The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.

 

(k)          Bulk Transfer Laws.  The Buyer acknowledges that the Seller will
not comply with the provisions of any bulk transfer laws of any jurisdiction in
connection with the transactions contemplated by this Agreement.

 

(l)             Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Georgia  as it applies to
contracts to be performed entirely within the State of Georgia.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

 

VIDEO DISPLAY CORPORATION

 

 

 

 

 

By:

/s/Ronald D. Ordway

 

 

Title:

  CEO

 

 

 

 

 

 

EVANS & SUTHERLAND COMPUTER CORP.

 

 

 

 

 

By:

/s/ David H. Bateman

 

 

Title:

  Vice President

 

 

--------------------------------------------------------------------------------


 

[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

EXHIBIT A

 

SUPPLY AGREEMENT

 

THIS SUPPLY AGREEMENT is executed as of this 11th day of October, 2004 by and
between EVANS & SUTHERLAND COMPUTER CORPORATION, a Utah corporation having its
headquarters at 600 Komas Drive, Salt Lake City, UT  84108 (“E&S”), and VIDEO
DISPLAY CORPORATION, a Georgia corporation having its headquarters at 1868
Tucker Industrial Drive, Tucker, GA  30084  (“VDC”).  E&S and VDC are
collectively referred to herein as the “Parties”.

 

W I T N E S S E T H :

 

WHEREAS, E&S and VDC are, concurrently with the execution of this Supply
Agreement, consummating certain transactions contemplated by that certain Asset
Purchase Agreement dated as of October 11, 2004 (the “Asset Purchase
Agreement”), whereby VDC is purchasing from E&S certain assets of E&S used in
E&S’s cathode ray tube based projector business; and

 

WHEREAS, E&S and VDC desire that subsequent to the Closing as defined in the
Asset Purchase Agreement,  E&S continue to offer the sale of new complete visual
systems to potential customers that include ESCP and TargetView products (the
“Systems”) and that VDC supply  E&S with all of its requirements for ESCP and
TargetView products pursuant to this Supply Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, E&S and VDC enter into this Supply Agreement.

 

1.                                      SCOPE OF AGREEMENT.

 

1.1                                 From and after the Closing under the Asset
Purchase Agreement, the Parties agree to coordinate and cooperate with respect
to the “ESCP” and “TargetView” business developed by E&S and purchased by VDC
pursuant to the Asset Purchase Agreement. Specifically, E&S will continue to
sell Systems and Service Agreements to customers that may include ESCP and
TargetView products, and  E&S may also receive from customers Independent
Requests For Spares And/Or Repairs.

 

1.2                                 The Parties acknowledge that VDC is buying
the Assets primarily to obtain the E&S spares and repairs business, and that E&S
will not supply spares and repairs as separately invoiced items except as
provided in section 4.5

 

1.3                                 With respect to post-Closing sales of E&S
Systems, E&S agrees to purchase, and VDC agrees to supply, all of E&S’s
requirements for ESCP and TargetView products used in those Systems.  With
respect to any E&S Service Agreements, or E&S’s Warranty Obligations arising
from pre- Closing System sales, E&S agrees to purchase, and VDC agrees to use
reasonable best efforts to supply, all of E&S’s requirements for spares and/or
repairs involving ESCP and TargetView products.

 

--------------------------------------------------------------------------------


 

1.4                                 E&S shall be the customer point of contact
for, and shall fulfill, all customer requests involving Systems and/or Warranty
Obligations thereunder, or Seller’s Service Agreements, even if such requests
include ESCP or TargetView products.  With respect to any Independent Request
For Spares And/Or Repairs received by E&S, E&S shall refer all such requests to
VDC for fulfillment by VDC, and all invoicing for such Independent Requests will
be handled directly between VDC and the customer.

 

2.                                      DEFINITIONS.   Capitalized terms used in
this Supply Agreement shall have the same meaning as defined in the Asset
Purchase Agreement unless otherwise defined herein. “ESCP” and “TargetView”
products are those cathode ray tube (“CRT”)-based projector products acquired by
VDC from E&S pursuant to the Asset Purchase Agreement.

 

3.                                      SUPPLY OF PRODUCTS AND SERVICES.

 

3.1                                 With respect to post-Closing sales of E&S
Systems, E&S agrees to purchase, and VDC agrees to supply, all of E&S’s
requirements for ESCP and TargetView products as set forth on periodic forecasts
in the manner stated in Exhibit A.

 

3.2                                 With respect to any E&S Service Agreements,
or E&S’s Warranty Obligations arising from pre-Closing Systems, E&S agrees to
purchase, and VDC agrees to use reasonable best efforts to supply all of E&S’s
requirements for spares and/or repairs involving ESCP and TargetView products.

 

3.3                                 E&S will offer other VDC CRT projector
products as E&S deems appropriate as a preferred solution to potential customers
who desire CRT products. The Parties acknowledge and agree that specific
programs or customers may prefer CRT products other than those manufactured by
VDC, in which case E&S may choose to offer those other products in any System
proposal.

 

4.                                      PRICING.

 

4.1                                 During the first three years of this Supply
Agreement E&S shall have the right to purchase from VDC, in the aggregate, up to
XXXXXXXX (XX) standard ESCP projectors at either: i) $XXXXXX per projector, or
ii) E&S’s standard cost less $XXXXXXX for non-standard projectors.

 

4.2                                 Other than as provided in subparagraph 4.1
and 4.3 hereof, all E&S purchases from VDC under this Supply Agreement shall be
made at Most Favored Customer (“MFC”) prices. MFC prices shall mean those prices
that are not  higher than the lowest prices quoted to any VDC customer or
potential customer by VDC for the applicable product or service.

 

4.3                                 For warranty service on ESCP and TargetView
products manufactured and sold by E&S prior to Closing and still having warranty
commitments from E&S after Closing, VDC shall provide the warranty services as
follows:

 

--------------------------------------------------------------------------------

[XXXXX – REDACTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.]

 

--------------------------------------------------------------------------------


 

4.3.1                        VDC shall supply warranty labor and parts which
shall be charged to E&S by VDC at VDC’s then current “Standard Warranty Service
and Parts” pricing XXXXX.

 

4.3.2                        All freight and shipping charges associated with
returns of warranty products to VDC shall be borne by E&S or the applicable
customer and not by VDC.

 

4.4                                 The VDC price to E&S for any System spare,
or for spares or repairs to support existing or future E&S Service Agreements
shall be the then applicable VDC MFC prices.

 

4.5                                 In the event either VDC or a customer makes
a request of E&S for additional, customer-site service, E&S may provide such
services.  These services may be provided on a Time and Material (“T&M”) basis
which could require separate invoicing for spares and repair items.  Under this
condition, E&S and VDC will agree in advance on reasonable rates and prices for
the provision of required items.

 

5.                                      PRODUCT IMPROVEMENTS.

 

5.1                                 E&S shall complete the design and product
implementation of the improvements to the ESCP deflection amplifier that are
currently in process, including higher resolution interlaced capability,
redesigned heat sink assembly, and improved reliability and constructability.
When completed, all documentation, drawings, and product structures shall be
transferred and assigned by E&S  to VDC at no charge to VDC.  Completion of this
work is estimated to 1,200 man-hours of engineering labor at a cost of $100 per
hour.  The cost of this improvement is included in the agreed purchase price and
shall be accomplished at no cost to VDC.

 

5.2                                 The Parties have reviewed and discussed
other potential ESCP product improvements. The implementation of any of these
improvements shall be at the sole discretion of VDC.

 

5.3                                 Engineering assistance, if any, required by
VDC from E&S for any future ESCP improvements shall be negotiated between VDC
and E&S on a T&M basis or on other mutually acceptable commercial terms and
conditions.

 

6.                                      WARRANTY SERVICE.

 

6.1                                 VDC shall provide prompt warranty service
for any ESCP and TargetView products manufactured and sold by E&S prior to the
Closing for the duration of the applicable warranties. Prices to be charged by
VDC for this warranty service shall be as provided in subparagraph 4.3 herein.

 

6.2                                 VDC shall provide warranty service at its
own expense for any products manufactured by VDC in accordance with this Supply
Agreement. Such warranty service shall comply with the warranty terms extended
to VDC’s customers, or, in the case of products manufactured by VDC for
inclusion in a System sold by E&S, or sold by E&S under a service support or
Encore contract, then in accordance only with the written warranty terms as in
effect between VDC and E&S.

 

--------------------------------------------------------------------------------

[XXXXX – REDACTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.]

 

--------------------------------------------------------------------------------


 

6.3                                 E&S and VDC shall negotiate in good faith
with respect  to any items returned by customers that are alleged by the
customer to be covered by an applicable warranty, regardless of whether the
affected item was manufactured by E&S or VDC.

 

7.                                      SERVICE AND SUPPORT.

 

7.1                                 VDC will supply the spares and make the
repairs as provided herein. The following process and procedures shall be
followed in such instances:

 

7.1.1                        Except as provided in Para. 1.3, 7.2 and 7.3, VDC
shall be designated as the customer point of contact for spares and repairs on
ESCP and TargetView products sold by E&S, including without limitation
quotations, status tracking, and exception management.

 

7.1.2                        For all spares supplied by VDC under this
Agreement, VDC shall maintain a thirty (30) day Turn Around Time (“TAT”),
measured from customer or E&S request to shipment date, for E&S manufactured
items, and a ninety (90) day TAT for any third-party vendor item

 

7.1.3                        For all repairs provided by VDC under this
Agreement, VDC shall maintain a thirty (30) day TAT, measured from receipt of
the customer’s item to return shipment date.

 

7.1.4                        VDC shall be responsible for any harm, damage or
degradation occurring to customer’s property while in VDC’s  possession and VDC
shall indemnify and hold harmless E&S for loss, costs, damage, claim, action or
liability, including without limitation attorney’s fees, incurred or suffered by
E&S as a result or in connection with harm, damage or degradation to the
customer’s property occurring while in VDC’s possession.

 

7.2                                 Fulfillment Cycle for Spares.

 

7.2.1                        Other than System original spares sold with
Systems, or spares requested under existing or future E&S Service Agreements,
customers will request additional  spares from VDC.

 

7.2.2                        VDC shall be the Party providing the customer with
price and availability terms on all  spares requested by customers other than
System original spares sold with Systems by E&S, or spares requested under
existing or future E&S Service Agreements.

 

7.3                                 Fulfillment Cycle for Repairs.

 

7.3.1                        Other than with respect to repairs of ESCP and
TargetView products sold with Systems, or repairs requested under existing or
future E&S Service Agreements,  all repair requests will be sent to VDC.

 

--------------------------------------------------------------------------------


 

7.3.2                        For repairs requested of VDC, VDC will provide to
customers requesting repairs price, availability, terms, and Request for
Material Action (“RMA”) number.

 

8.                                      VISUAL SYSTEMS SALES.

 

8.1                                 The Parties acknowledge and agree that E&S
shall continue in its normal course of business to offer Systems with CRT-based
projectors to current and potential customers.

 

8.2                                 System sales include both Military and Civil
Aviation programs and opportunities.

 

8.3                                 For any such sales opportunities, VDC shall
support E&S in any proposal preparation and shall provide E&S with price and
delivery schedules under MFC terms.

 

8.4                                 E&S shall coordinate with VDC and refer any
customers to VDC for any stand-alone projector sales opportunities.

 

8.5                                 VDC shall coordinate with and refer any VDC
customers to E&S for any System sale opportunities with VDC customer approval.

 

8.6                                 The Parties hereby agree that neither the
E&S activities described in this Section 8 nor any other E&S activities properly
performed under this Supply Agreement shall be construed as violating Section 8
(c) (d) or (e) of the Asset Purchase Agreement.

 

9.                                      EXPORT LICENSE CONTROL.

 

9.1                                 The Parties acknowledge that TargetView
projectors are U.S. State Department Munitions Control List (MCL) items under
Category 9.

 

9.2                                 Any export outside of the United States
requires a program specific Export License.

 

9.3                                 E&S shall amend any applicable active
Licenses to include VDC as the manufacturer.

 

9.4                                 E&S shall assist and support VDC in its
initial License applications for any new programs including these products.

 

9.5                                 VDC shall identify their point of contact
for Export Control and Administration and coordinate with their E&S counterpart.

 

10,                               PRODUCT CHANGES AND IMPROVEMENTS.   VDC shall
use its best efforts to establish and maintain coordination with E&S for any
future product changes to ensure that E&S can assess any impacts to their
customers.

 

11.                               DURATION AND TERMINATION.

 

11.1                           The initial term of this Supply Agreement shall
be for a period of five years beginning October 11, 2004 (the “Initial Term”),
and will be automatically renewed for an additional five year period unless
terminated by either VDC or E&S by written notice to the other ninety (90) days
prior to the expiration of the Initial Term.

 

--------------------------------------------------------------------------------


 

11.2                           This Agreement may be terminated by written
agreement between the Parties. This termination provision is without prejudice
to such other rights and remedies as either Party may have at law with respect
of a breach of this Agreement.

 

12.                               DISPUTES, MEDIATION AND ARBITRATION.

 

12.1                           If any dispute should arise concerning
performance under or interpretation of this Agreement, then, prior to, and as a
condition to either E&S’s or VDC’s right to initiate any arbitration action, the
Parties will take the following steps in an attempt to resolve any such dispute:

 

12.1.1                  The initiating party to the dispute shall provide the
other party thirty (30) days’ written notice of the dispute and opportunity to
cure.

 

12.1.2                  If the dispute remains after the thirty (30) days
written notice and cure period, then within thirty (30) days of the request the
parties shall participate in non-binding mediation with a mutually agreeable
mediator at a mutually agreeable date, time and location.

 

12.1.3                  If any such dispute remains unresolved after the parties
have attended mediation, then either party may initiate an arbitration
proceeding.

 

12.1.4                  The Parties agree that if they are unable to resolve any
controversy that arises under this Supply Agreement as contemplated by this
Section 13, then such controversy and any ancillary claims not so resolved will
be submitted to mandatory and binding arbitration to be held in a city located
in the United States of America to be mutually agreed upon.  Arbitration shall
be in accordance with the rules of the American Arbitration Association.  Any
award rendered therein shall be final and binding on each and all of the
Parties, and judgment may be entered thereon in a court of competent
jurisdiction.  The Parties shall appoint a maximum of three arbitrators.  E&S
shall appoint one arbitrator and VDC shall appoint one arbitrator.  Each of
these arbitrators shall appoint the third.  If any Party fails to appoint an
arbitrator, the President or Chairman of the American Arbitration Association,
or his authorized subordinate, shall appoint such arbitrator or arbitrators.

 

13.                               FORCE MAJEURE.   The Parties to this Supply
Agreement shall be excused from performance of their obligations under this
Supply Agreement where they are prevented from so performing by revolutions or
other disorders, wars, acts of enemies or terrorism, fires, floods, acts of God
or, without limiting the foregoing, by any cause not within the control of the

 

--------------------------------------------------------------------------------


 

party whose performance is interfered with and, which by the exercise of
reasonable diligence, the Party is unable to prevent.

 

14.                               MISCELLANEOUS.

 

14.1                           In the event of a conflict between the terms of
this Supply Agreement and the Asset Purchase Agreement, the Asset Purchase
Agreement shall govern.

 

14.2                           A Party shall not assign to any third party any
or all of its rights or obligations under this Supply Agreement without the
prior written consent of the other Party except that VDC shall be permitted to
assign this Supply Agreement to any affiliated company.

 

14.3                           Neither any provision of this Supply Agreement
nor any acts of the parties to this Supply Agreement shall be construed to
create a partnership, joint venture or agency relationship between the Parties
hereto.

 

14.4                           No waiver by either Party of any breach of this
Supply Agreement by the other Party or the granting of an extension for
performance hereunder shall be deemed to be a waiver of any other or subsequent
breach.

 

14.5                           This Supply Agreement represents the entire
agreement between E&S and VDC for sale and purchase of ESCP and TargetView
products and performance of related sales and services.

 

14.6                           Each Party acknowledges that there are no
representations, covenants or understandings of any kind relating to the subject
matter of this Supply Agreement made by either Party to the other except those
expressly set forth herein.

 

14.7                           If any of the provisions of this Supply Agreement
shall contravene or be invalid under the law, such contravention or invalidity
shall not invalidate the whole Supply Agreement, but it shall be construed as if
not containing the particular provision or provisions held to be invalid. The
rights and obligations of the Parties shall be construed and enforced
accordingly and the Parties shall endeavor to agree on a mutually acceptable
alternative provision.

 

14.8                           This Agreement shall be construed in accordance
with and governed by the laws of the State of Georgia as it applies to contracts
to be performed entirely within the State of Georgia.

 

This Supply Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Supply Agreement as of
this  11th day of October, 2004.

 

--------------------------------------------------------------------------------


 

 

VIDEO DISPLAY CORPORATION

 

 

 

 

 

By:

/s/Ronald D. Ordway

 

 

Title:

  CEO

 

 

 

 

 

 

EVANS & SUTHERLAND COMPUTER
CORPORATION

 

 

 

 

 

By:

/s/David H. Bateman

 

 

Title:

  Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO SUPPLY AGREEMENT

 

VDC’s obligation to supply E&S’s requirements for ESCP and TargetView products
for use in post-Closing Systems shall be limited by and administered through use
of a twelve-month written forecast of E&S’s anticipated requirements for such
products, as provided herein.

 

Prior to the Closing, E&S shall submit to VDC a written twelve-month forecast
setting forth E&S’s anticipated product requirements for Systems in the first
twelve-month period of  the Supply Agreement (the “Agreement”).

 

Thereafter, E&S shall issue to VDC a rolling twelve-month forecast on a monthly
basis setting forth the anticipated product requirements for the next
twelve-month period.  The requirements set forth on each subsequent forecast for
the first two months shall be identical to the second and third month of the
prior month’s forecast.

 

Immediately upon executing this Agreement, E&S shall provide VDC with a written
Purchase Order, pursuant to this Agreement, for a minimum of the first three
months of requirements. Thereafter, on a monthly basis , E&S shall provide a
Purchase Order to VDC pursuant to this Agreement covering the next month in the
then applicable forecast that is not already subject to a Purchase Order.

 

E&S’s liability for submitted Purchase Orders and forecasts shall be as follows:

 

E&S shall place the initial Purchase Order  as provided above and be irrevocably
obligated to purchase the products reflected on the forecast for  the three
months period covered thereby, and be irrevocably obligated to  purchase any
long lead material that is non-cancelable and non-returnable that was purchased
by VDC for forecasted products reflected on the forecast for the fourth and
fifth months period.

 

For all subsequent Purchase Orders, E&S shall be irrevocably obligated to
purchase the products ordered thereby, and also shall be irrevocably obligated
to purchase any long lead material that is non-cancelable and non-returnable
that was purchased by VDC for products reflected in the forecast that is the
basis of the Purchase Order for the two months period following the month
covered by the Purchase Order.

 

Unplanned purchase orders can be placed at any time and scheduled for delivery
at full lead time.  These orders once placed are not cancelable.

 

E&S will have the option to reschedule to later delivery dates in all purchase
orders by a maximum of 30 days but not to cancel deliveries once a Purchase
Order is submitted to VDC.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL ASSIGNMENT OF INTELLECTUAL RIGHTS

 

THIS GENERAL ASSIGNMENT  OF INTELLECTUAL RIGHTS is executed as of this 11th day
of October, 2004 by and between EVANS & SUTHERLAND COMPUTER CORP., a Utah
corporation (“Seller”), and VIDEO DISPLAY CORPORATION, a Georgia corporation
(“Buyer”).  All capitalized terms used herein but not defined herein shall have
the meaning set forth in the Asset Purchase Agreement (defined below).

 

W I T N E S S E T H :

 

WHEREAS, Seller and Buyer are, concurrently with the execution of this General
Assignment of Intellectual Rights, consummating certain transactions
contemplated by that certain Asset Purchase Agreement dated as of October 11,
2004 (the “Asset Purchase Agreement”), whereby Buyer is purchasing from Seller
certain assets of the Seller used in Seller’s cathode ray tube based projector
business; and

 

WHEREAS, Seller now delivers this General Assignment of Intellectual Rights
transferring, conveying, and assigning the Intellectual Property to Buyer as
contemplated by Section 2(a) of the Asset Purchase Agreement, which Intellectual
Property is specifically enumerated in Schedules 3 through 6 inclusive of the
Asset Purchase Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and pursuant to the terms of the Asset
Purchase Agreement, Seller does hereby irrevocably, exclusively and
unconditionally convey, grant, transfer, relinquish and assign all its right,
title and interest whatsoever throughout the world in the Intellectual Property
to Buyer and its successors and assigns, in perpetuity or such lesser time as
law permits such rights to be effective, as of October 11, 2004 pursuant to the
terms of the Asset Purchase Agreement.

 

This assignment of rights is intended to encompass all of the Seller’s rights in
the Intellectual Property, including, but not limited to: inventions,
discoveries, concepts, ideas, proprietary business methods and technical
know-how, whether patentable or not; trade secrets; letters patent, both United
States and foreign; applications for letters patent, both United States and
foreign; trademarks and service marks including, without limitation, the
following trademarks: “ESCP 2000” (US) (Registration Number 2432687), “ESCP
2000” (Canada) (Registration Number 565568), “ESCP 2000” (Japan) (Registration
Number 4432843), “ESCP 3000” (US) (Registration Number 2468759), “ESCP 3000”
(Canada) (Registration Number 565562), and  “ESCP 3000” (Japan) (Registration
Number 4432844), whether registered or not, together with the goodwill
associated with such marks; copyrights and the right to secure copyrights and
renewals and extensions thereof throughout the world; internet domain name
registrations; and all contracts and receivables relating to the foregoing.

 

Seller represents and warrants that it has the full power and right to make this
Assignment; that, there exists no claim in or to  the Intellectual Property
rights being assigned adverse to Buyer; and that, the Intellectual Property does
not infringe any rights of any person or business entity anywhere in the world. 
Seller hereby agrees to indemnify Buyer and hold Buyer harmless from any claims
by third parties that are inconsistent with any of the foregoing representations
and warranties of Seller.

 

--------------------------------------------------------------------------------


 

Seller agrees to execute such other documents, and to provide such further
assistance, as Buyer may reasonably require to protect or enforce its rights to
the assigned Intellectual Property in the United States or elsewhere.

 

This General Assignment of Intellectual Rights may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute and deliver this General Assignment of Intellectual
Rights to be effective as of date first written above.

 

 

EVANS & SUTHERLAND COMPUTER CORP.

 

 

 

 

 

By:

/s/David H. Bateman

 

 

Name:

David H. Bateman

 

 

Title:

Vice President

 

 

 

VIDEO DISPLAY CORPORATION

 

 

 

 

 

By:

/s/ Ronald D. Ordway

 

 

Name:

Ronald D. Ordway

 

 

Title:

CEO

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT is executed as of this 11th day of October, 2004 by
and between EVANS & SUTHERLAND COMPUTER CORP., a Utah corporation (“Seller”),
and VIDEO DISPLAY CORPORATION, a Georgia corporation (“Buyer”).  All capitalized
terms used herein but not defined herein shall have the meaning set forth in the
Asset Purchase Agreement (defined below).

 

W I T N E S S E T H :

 

WHEREAS, Seller and Buyer are, concurrently with the execution of this
Assumption Agreement, consummating certain transactions contemplated by that
certain Asset Purchase Agreement dated as of October 11, 2004 (the “Asset
Purchase Agreement”), whereby Buyer is purchasing from Seller certain assets of
the Seller used in Seller’s cathode ray tube based projector business; and

 

WHEREAS, Seller now delivers this Assumption Agreement as contemplated by
Section 2(b) of the Asset Purchase Agreement which provides that the Buyer
neither agrees to assume nor become responsible for any of the Seller’s
Liabilities;

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and in the Asset Purchase Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.                                       Seller and Buyer hereby acknowledge and
agree that Buyer does not assume nor agree to become responsible for any of
Seller’s Liabilities of any nature whatsoever.

 

2.                                       Other than as specifically stated in
this Assumption Agreement or in the Asset Purchase Agreement, Buyer is not
assuming, becoming subject to, or in any way becoming liable or responsible for
any liability or obligation of Seller, whether accrued, absolute or contingent,
or choate or inchoate.

 

This Assumption Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Assumption Agreement
effective as of the day and year first above written.

 

BUYER:

 

SELLER:

 

 

 

VIDEO DISPLAY CORPORATION
CORP.

 

EVANS & SUTHERLAND COMPUER

 

 

 

 

 

 

By:

 /s/Ronald D. Ordway

 

 

By:

/s/ David H. Bateman

 

Name:

 Ronald D. Ordway

 

 

Name:

 David H. Bateman

 

Title:

 CEO

 

 

Title:

 Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ALLOCATION SCHEDULE

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

TRANSITION PLAN

 

Major Tasks and Duration of time estimated for completion after Closing:

 

Major Task

 

Duration

 

 

 

 

 

In House Activities at E&S

 

90

 

Data Transfer

 

5

 

Knowledge Transfer (Training)

 

15

 

Information Support

 

90

 

Inventory Transfer

 

25

 

Equipment Transfer

 

21

 

 

 

 

 

On Site Activities at VDC

 

94

 

Production Process Installation

 

17

 

Training

 

4

 

Produce ESCP for Q4 2004

 

90

 

Supplier Qualification

 

2

 

 

 

 

 

Spares Responsibility Transition

 

15

 

 

 

 

 

Repairs Responsibility Transition

 

15

 

 

Note:  Times shown may run in parallel.  Total transition time is days after
Closing.  The Parties shall cooperate in good faith to promptly transition the
Acquired Assets to VDC under the above schedule.  ESCP products manufactured by
E&S prior to Closing remain undelivered at VDC’s request, and will be completed
at E&S jointly by E&S and VDC personnel in furtherance of E&S’s training
obligations herein.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

ACQUIRED ASSETS

 

1.                                       ESCP and TargetView manufacturing
furniture, assembly and test fixtures, test equipment, tooling, and
documentation.

 

2.                                       ESCP inventories located on the 1st
Floor at the E&S Manufacturing Facility located at 560 Arapeen Dr., Salt Lake
City, UT 84108 , as disclosed to Buyer, including materials, supplies, purchased
parts, assemblies, sub-assemblies and goods in process.

 

3.                                       ESCP projector software including all
C++ source files and the source file for the sequencer firmware including
assembler and associated hardware and firmware development tools.

 

4.                                       ESCP and TargetView related CAD design
files and specifications.

 

5.                                       ESCP Digital Controller PC (DCPC)
software including C++ source code and the Matrox MIL library file including
associated hardware and firmware development tools.

 

6.                                       Target View inventories located on the
1st and 2nd Floors at the E&S Manufacturing Facility located at 560 Arapeen Dr.,
Salt Lake City, UT 84108, as disclosed to Buyer, including materials, supplies,
purchased parts assemblies, sub-assemblies, and good in process.

 

7.                                       ESCP and TargetView marketing and sales
materials.

 

8.                                       ESCP and TargetView manuals including
Operations & Maintenance and Service manuals.

 

9.                                       ESCP and TargetView Training
coursework.

 

10.                                 Current active submitted Bids & Proposals
for ESCP and TargetView sales opportunities.

 

11.                                 Rolling 12 month forecast for ESCP and
TargetView projectors.

 

12.                                 ESCP and TargetView Customers and contacts
lists.

 

13.                                 ESCP and TargetView Service and Encore
contract status.

 

14.                                 ESCP and TargetView spares and repairs
pricing lists.

 

15.                                 ESCP and TargetView projector catalog
pricing.

 

16.                                 As shipped configurations and Request for
Material Action (RMA) history for ESCP.

 

17.                                 ESCP and TargetView bills of material.

 

18.                                 ESCP and TargetView assembly drawings and
schematics.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

EXCLUDED ASSETS

 

1.                                       Seller’s ESCP and TargetView-related
inventories located in the U.S. Depot on the 2nd Floor of 560 Arapeen Dr., Salt
Lake City, UT 84108 in a room named U.S. Depot and UK Depot; these inventories
are necessary to support on-going existing customer support requirements.

 

2.                                       All accounts receivable, accounts
payable and cash.

 

3.                                       Rights and obligations existing under
any contract, agreement, or supply arrangement between Seller and any third
party.

 

4.                                       Rights that accrue or will accrue to
Seller under this Asset Purchase Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

LIST OF TRADEMARKS

 

Trademark

 

Country

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

“ESCP 2000”

 

U.S.

 

2432687

 

3/6/01

 

 

 

 

 

 

 

“ESCP 2000”

 

Canada

 

565568

 

8/7/02

 

 

 

 

 

 

 

“ESCP 2000”

 

Japan

 

4432843

 

11/17/00

 

 

 

 

 

 

 

“ESCP 3000”

 

U.S.

 

2468759

 

7/17/01

 

 

 

 

 

 

 

“ESCP 3000”

 

Canada

 

565562

 

8/7/02

 

 

 

 

 

 

 

“ESCP 3000”

 

Japan

 

4432844

 

11/17/00

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

LIST OF COPYRIGHTS AND PATENTS

 

As previously disclosed to Buyer, there are no copyrights or patents, or
copyrightable or patentable works, associated with or related to the Acquired
Assets.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

OTHER INTELLECTUAL PROPERTY

 

1.                                       Trade secrets and manufacturing
know-how related to ESCP and TargetView.

 

2.                                       ESCP projector software including all
C++ source files and the source file for the sequencer firmware including
assembler and associated tools.

 

3.                                       ESCP-related CAD design

 

4.                                       Digital Controller PC (DCPC) software
including C++ source code and the Matrox MIL library file.

 

5.                                       ESCP and TargetView marketing and sales
materials.

 

6.                                       ESCP and TargetView manuals including
Operations & Maintenance and Service manuals.

 

7.                                       ESCP and TargetView Training
coursework.

 

8.                                       Open/unsubmitted Bids & Proposals for
ESCP and TargetView sales contracts.

 

9.                                       Rolling 12 month forecast for ESCP and
TargetView projectors.

 

10.                                 ESCP and TargetView Customers and contacts
lists.

 

11.                                 ESCP and TargetView Service contract status.

 

12.                                 ESCP and TargetView spares and repairs
pricing lists.

 

13.                                 ESCP and TargetView projector catalog
pricing.

 

14.                                 ESCP and TargetView bills of material.

 

15.                                 ESCP and TargetView assembly drawings and
schematics.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

EXCEPTIONS TO PROPRIETARY RIGHTS

 

1.               Any proprietary rights or intellectual property not used
exclusively in Seller’s ESCP or TargetView business.

 

2.               Any proprietary rights or intellectual property not
specifically enumerated on Schedules 1 or 3 through 5 of the Asset Purchase
Agreement.

 

--------------------------------------------------------------------------------